Citation Nr: 0911251	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-30 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to a compensable evaluation for the Veteran's 
service-connected right ear hearing loss.  

2.	Entitlement to an increased evaluation for the Veteran's 
service-connected post-traumatic stress disorder (PTSD), 
which is currently rated as 30 percent disabling.  

3.	Whether new and material evidence has been received that 
warrants a reopening of the Veteran's previously denied 
service connection claim for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from April 1966 to April 1968.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.     

In this decision, the Board finds that VA has received new 
and material evidence that warrants a reopening of the 
Veteran's service connection claim for left ear hearing loss.  
That service connection claim, along with the two increased 
rating claims here, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In an unappealed September 1995 rating decision, the RO 
granted service connection for right ear hearing loss, but 
denied service connection for hearing loss in the left ear.  

2.	In April 2005, the Veteran filed a claim to reopen his 
service connection claim for hearing loss in the left ear.  

3.	In the August 2005 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for left ear hearing loss.          

4.	VA has received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for left 
ear hearing loss.          


CONCLUSIONS OF LAW

1.	A September 1995 rating decision that denied the Veteran's 
service connection claim for left ear hearing loss is final.  
38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has been submitted to reopen the 
claim of service connection for left ear hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim to reopen, the Board has determined that the 
evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the Veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  

II.  The Claim to Reopen

In November 1994, the Veteran claimed service connection for 
bilateral hearing loss.  In September 1995, the RO granted 
service connection for right ear hearing loss, but denied 
service connection for left ear hearing loss.  The Veteran 
did not appeal that decision, which therefore became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

The Veteran attempted to reopen his service connection claim 
for left ear hearing loss in April 2005.  In the August 2005 
rating decision on appeal, the RO denied the Veteran's claim 
to reopen.  For the reasons set forth below, the Board 
disagrees with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the Veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final September 1995 rating 
decision that denied the Veteran's claim for service 
connection.  Service connection for VA compensation purposes 
will be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for 
aggravation of a preexisting injury in the active military, 
naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2008).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final September 
1995 rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the September 
1995 rating decision with the evidence of record received 
since that decision.  

Evidence of Record Considered in the September 1995 
Final Rating Decision 

The relevant evidence of record in September 1995 consisted 
of statements from the Veteran; service treatment records 
indicating right ear hearing loss at the time of service, but 
which do not indicate left ear hearing loss; private and VA 
treatment records which do not note hearing loss 
difficulties; and a July 1995 VA compensation examination 
report which reflects a diagnosis of bilateral hearing loss, 
but which does not opine on whether the Veteran's hearing 
loss relates to service.  

In sum, the evidence in September 1995 indicated that the 
Veteran had right ear hearing loss in service, and had 
bilateral hearing loss in 1995.  Based on this evidence, the 
RO granted the Veteran's claim to service connection for 
right ear hearing loss, but denied service connection for 
left ear hearing loss.  Again, that September 1995 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Evidence Received Since the September 1995 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final September 1995 rating decision.  Since that decision, 
the relevant evidence that has been added to the record 
consists of VA treatment records that show left ear hearing 
loss; statements submitted into the record by the Veteran in 
which he describes his involvement in combat operations in 
Vietnam, and supports his claim that he should be service-
connected for PTSD based on his combat service; a June 1997 
VA compensation examination report which reflects a diagnosis 
of PTSD based on the Veteran's claims to combat in Vietnam; 
an October 1997 rating decision which granted service 
connection for PTSD based on the Veteran's combat 
experiences; and a July 2005 VA audiology compensation 
examination report which notes severe left ear hearing loss, 
but which does not comment on the issue of nexus to service 
or to the right ear hearing loss.

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the September 
1995 final rating decision.  Moreover, the Board finds the 
Veteran's statements regarding combat service, and the June 
1997 examination report and October 1997 rating decision that 
found them credible, to be material evidence as well.  As a 
combat Veteran, who was apparently exposed to acoustic trauma 
in the field, the Veteran is eligible for the combat 
presumption noted under 38 U.S.C.A. § 1154 (2002).  This 
presumption, and the evidence of combat giving rise to it, 
was not considered in the final September 1995 rating 
decision, however.  As such, the evidence of record of combat 
service, which VA found credible in the aforementioned 
examination report and rating decision, is not only new, but 
is material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the Veteran's claim to reopen the claim for 
service connection for left ear hearing loss is granted.  
Having reopened the Veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the Veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the Veteran is prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  The 
record does not contain a VA compensation examination report 
and opinion with regard to the Veteran's left ear hearing 
loss.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 
      
	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the claim 
for service connection for left ear hearing loss is reopened, 
and the appeal is to this extent granted.  


REMAND

As indicated, a VA compensation examination report and 
opinion that addresses the Veteran's reopened service 
connection claim for left ear hearing loss should be included 
in the record.  

Moreover, the Board finds additional notification and medical 
inquiry necessary for the Veteran's increased rating claims 
for right ear hearing loss and PTSD.  

First, the Veteran should be provided with VA compensation 
examinations for his PTSD and his right ear hearing loss.  
The most recent VA examination reports of record are dated in 
2005.  The Board notes moreover that VA treatment records 
dated since 2005 do not yield substantive information 
regarding the Veteran's symptomatology surrounding these 
disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(finding that fulfillment of the statutory duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Second, the Veteran was provided with VCAA notification 
letters in July 2005, August 2006, and June 2007.  However, 
none of these letters details the specific rating criteria 
for service-connected PTSD and hearing loss.  38 C.F.R. §§ 
4.85, 4.86, 4.130, Diagnostic Codes 6100, 9411 (2008).  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the Veteran 
a new VCAA letter addressing the 
Veteran's increased rating claims for 
PTSD and hearing loss.  See Vazquez-
Flores, supra.  

2.  The Veteran should be scheduled for 
VA examinations with appropriate 
specialists to determine the etiology, 
nature and severity of the Veteran's 
left ear hearing loss, and his service-
connected right ear hearing loss and 
PTSD.  The claims file must be made 
available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination 
reports should reflect that such 
reviews were made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.  

3.  With regard to the Veteran's 
service connection claim for left ear 
hearing loss, the examiner should 
presume that the Veteran injured his 
left ear hearing as a result of 
acoustic trauma during combat 
operations in Vietnam.  

4.  The examiner addressing the Veteran's 
left ear hearing loss should then comment 
on the likelihood (likely, as likely as 
not, not likely) that the Veteran's 
current left ear hearing loss relates to 
the Veteran's service in Vietnam.  A 
detailed rationale should be provided 
with the opinion.  

5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


